1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    UNITED STATES OF AMERICA,                            Case No. 3:08-cr-00018-MMD

7                                    Plaintiff,                       ORDER
            v.
8
     PHILLIP WILLIAM ASTOR,
9
                                  Defendant.
10

11          On October 16, 2008, the Court sentenced Defendant Phillip William Astor to 51

12   months on one count of conviction for assault with a dangerous weapon and ordered

13   restitution in the amount of $5,040.00. (ECF No. 27 at 1, 2, 6.) The judgment provides

14   that “[r]estitution shall be paid at a rate of no less than ten percent (10%) of gross wages

15   while on supervised release, subject to adjustment based on ability to pay.” (Id. at 7.)

16   Before the Court is Defendant’s motion asking the Court to “set the F.R.P. payment

17   schedule as it was not done at the time of sentencing.” (ECF No. 28 at 1.) The

18   government’s response noted that Defendant may be referring to the Bureau of Prison’s

19   Financial Responsibility Program, which “encourages inmates to meet their court-

20   ordered obligations.” (ECF No. 31 at 1–2.) The Court did not compel Defendant to pay

21   any amount towards his restitution obligation while he is in custody, but Defendant of

22   course may make payment towards such obligation if he is able. Thus, the Court grants

23   Defendant’s motion.

24   ///

25   ///

26   ///

27   ///

28   ///
1           It is therefore ordered that Defendant’s motion to establish payment schedule

2    (ECF No. 28) is granted. Defendant is permitted to pay $25.00 per quarter to meet his

3    restitution obligation while he is in custody.

4           DATED THIS 3rd day of March 2020.

5

6
                                                MIRANDA M. DU
7                                               CHIEF UNITED STATES DISTRICT JUDGE
8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                      2
